Citation Nr: 1241519	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-33 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran has been unable to maintain any form of substantially gainful employment as a result of his service-connected disabilities throughout the period of this claim.


CONCLUSION OF LAW

The criteria for a TDIU have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim for a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), or 38 C.F.R. § 3.159 (2011) before the Board decides the appeal.

A.  Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability if the service-connected disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).


B.  Analysis

The Veteran contends that his service-connected bilateral hearing loss and tinnitus prevent him from securing and maintaining substantial gainful employment.  Specifically, he contends that he would have great difficulty securing and maintaining substantial gainful employment due to difficulty hearing verbal commands and using a phone.  He feels that the severity of his service-connected disabilities would interfere with him performing both physical and sedentary employment.

The Veteran is service-connected for bilateral hearing loss, evaluated as 50 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The Board notes that the Veteran's TDIU claim was received on July 27, 2009, and that his combined rating is 60 percent.  However, the Veteran's hearing loss and tinnitus are considered one disability because they resulted from the same common etiology.  He accordingly meets the schedular criteria for a TDIU, and the Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In his July 2009 TDIU claim, the Veteran contended that his service-connected hearing loss and tinnitus prevent him from securing or following any substantially gainful occupation.  He indicated that he has a high school education and experience working as a carpenter.  He stopped working in 2002 due to his service-connected disabilities.

In December 2009, the Veteran's private audiologist opined that the Veteran's severe hearing loss, tinnitus, and understanding ability have essentially rendered him unemployable.  He needed to avoid working in any environment in which there was noise which might exacerbate his hearing loss.  The examiner indicated that he should also avoid any environment which required normal hearing or good speech understanding and opined that these limitations would prevent verbal communication face-to-face and via telephone.  His condition posed a significant safety risk in any job involving transportation, driving, and being around heavy or moving machinery.  The audiologist further opined that the Veteran's service-connected hearing loss would significantly impair his employability in most job assignments without adaptation.

The Veteran was afforded a VA audiology examination in June 2010 at which time he was diagnosed with bilateral mild to profound sensorineural hearing loss.  In a July 2010 addendum, the examiner opined that the Veteran's degree of hearing loss (without assistance from hearing aids) would have a significant negative impact on his ability to understand speech.  Employment that required conversation and the ability to hear speech without error would be challenging at best.  With properly fitted hearing aids (and wearing hearing aids), the Veteran's ability to understand speech and participate in conversations would improve, but significant limitations would still exist in an occupation that is dependent on the ability to understand speech and participate in conversations without error.

On review of the evidence outlined above, to specifically include the report of the December 2009 private audiologist's opinion and July 2010 VA audiologist's opinion, the Board finds the evidence shows the Veteran's service-connected disabilities render him unemployable.

Specifically, the Board notes that the July 2010 VA audiologist opined that even with the benefit of properly fitting hearing aids significant limitations would still exist when the occupation is dependent on the ability to understand speech and participate in conversation without error.  As noted above, the record reflects that the Veteran has a limited education and industrial background.  Based on this limited scenario for a suitable work setting, the opinions of the private and VA audiologists, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, the criteria for a TDIU are met throughout the period of the claim.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


